1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    KIMBERLY FRAYN
     Assistant United States Attorney
4    501 Las Vegas Boulevard So., Suite 1100
     Las Vegas, Nevada 89101
5    Phone: (702) 388-6336
     Fax: (702) 388-5087
6    Kimberly.Frayn@usdoj.gov
     Representing the United States
7

8                                   UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
9                                               -oOo-

10    UNITED STATES OF AMERICA,

11                               Plaintiff,                   2:19-cr-00017-APG-VCF

12                 vs.                                        Stipulation For a Protective Order

13    JOHN BADEA, and
      RADU GAL
14
                                 Defendants.
15
             The parties, by and through the undersigned, respectfully request that the Court issue an
16
     Order protecting from disclosure to the public, or any third party not directly related to this
17
     case, any documents, recordings, or other tangible things produced by the Government during
18
     discovery, containing personal identifying information of victims and financial records. The
19
     parties state as follows:
20
             1.     The indictment, (ECF Nos. 19), was returned by the grand jury on January 22,
21
     2019.
22
             2.     Arraignment and Plea is set for January 31, 2019 at 3:00 p.m. before the
23
     honorable Magistrate Judge Peggy Leen, courtroom 3B. The Office of the Federal Public
24

                                                      1
1    Defender was appointed to this case to represent defendant John Badea, (“Badea”), on January

2    9, 2019, and Assistant Federal Public Defender, Heidi A Ojeda, filed a Notice of Appearance

3    on January 15, 2019. (ECF Nos. 18). On January 10, 2019, Todd M. Leventhal, Esq. was

4    appointed as CJA counsel representing defendant Radu Gal, (“Gal”). (ECF No. 12). Upon the

5    appointment of all defense counsel, the Government desires and intends to produce discovery

6    as soon as possible.

7           3.      The indictment in this case arises out of Badea and Gal’s criminal conspiracy and

8    scheme and plan to defraud the State of Nevada (“the State”) and approximately 160 identity

9    theft victims by assuming the victims’ identities to claim the victims’ unclaimed property held

10   by the State. As part of the scheme, Badea used a fictitious company, LawScribe, to purchase

11   the victims’ personal identifying information (“PII”), including but not limited to their social

12   security numbers, which he and Gal used to assume the victims’ identities. Badea and Gal

13   negotiated the fraudulently obtained claim checks by depositing them into bank accounts

14   controlled by the defendants. As a result, there is more than 10,000 pages of discovery and

15   numerous forensic exams of electronic devices seized from the defendants. The discovery

16   includes, but is not limited to, victims’ PII and financial records. (“Protected Information”).

17   The “Protected Information” is subject to this protective order.

18          4.      The Government believes this order is necessary as the dissemination of the

19   “Protected Information,” could endanger victims’ privacy and potentially subject them to

20   future identity theft crimes.

21          5.      In order to protect the privacy of the victims and witnesses, the parties intend to

22   restrict access to the following individuals: the defendant, attorneys for all parties, and any

23   personnel that the attorneys for all parties consider necessary to assist in performing those

24   attorneys’ duties in the prosecution or defense of this case, including investigators, paralegals,


                                                      2
1    retained experts, support staff, and any other individuals specifically authorized by the Court

2    (collectively, the “Covered Individuals”).

3           6.     The Covered Individuals shall be advised of the Protective Order, and as such

4    without leave of Court, the Covered Individuals shall not:

5                  a.      make copies for, or allow copies of any kind to be made by any other
                           person of the “Protected Information” in this case;
6
                   b.      allow any other person to read, listen, or otherwise review the
7                          “Protected Information” in this case;
8                  c.      use the “Protected Information” for any other purpose other than preparing
                           to defend against or prosecute the charges in the indictment or any further
9
                           superseding indictment arising out of this case; or
10                 d.      attach any “Protected Information” to any of the pleadings, briefs, or other
11                         court filings except to the extent those pleadings, briefs, or filings are filed
                           under seal or properly compliant with LR IC 6-1.
12
            7.     Nothing in this stipulation is intended to restrict the parties’ use or introduction
13
     of the “Protected Information” as evidence at trial or support in motion practice.
14
            8.     The parties shall inform any person to whom disclosure may be made pursuant
15
     to this order of the existence and terms of this Court’s order.
16
            //
17
            //
18
            //
19
            //
20
            //
21
            //
22
            //
23
            //
24

                                                      3
1           9.      The parties reserve the right to seek to modify the terms of this protective order at

2    a later time pursuant to Federal Rule of Criminal Procedure 16(d)(1). Should a reasonable need

3    for this protective order cease to exist, on grounds other than a Covered Individual or some

4    other person violating or circumventing its terms, the government will move expeditiously for

5    its dissolution.

6           10.     The defense hereby stipulates to this protective order.

7
            DATED: January 25, 2019
8
                                                 Respectfully submitted,
9                                                For the United States:

10                                               NICHOLAS A. TRUTANICH
                                                 United States Attorney
11
                                                 /s/_Kimberly M. Frayn
12                                               KIMBERLY M. FRAYN
                                                 Assistant United States Attorney
13
                                                 For the Defendants:
14
                                                 /s/ Heidi A. Ojeda___
15                                               HEIDI A. OJEDA
                                                 Assistant Federal Public Defender
16                                               Attorney for John Badea

17                                               /s/ Todd M. Leventhal __
                                                 TODD M. LEVENTHAL, Esq.
18                                               Attorney for Radu Gal

19

20   IT IS SO ORDERED:
                                                                 1-28-2019
21   _________________________      __                          _________________
     THE HONORABLE CAM FERENBACH                                       Date
22   United States Magistrate Judge

23

24

                                                      4
